Citation Nr: 1623300	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-48 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for cancer of the right thigh. 


REPRESENTATION

The Veteran represented by: The American Legion 


WITNESSES AT HEARING ON APPEAL

The Veteran and E. G., observer




ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 through December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In August 2011, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO; a transcript of that hearing is of record.  The record was held open for 39 days. 

In March 2014, the Board reopened the Veteran's claim for service connection for cancer of the right thigh and remanded the issue as well as the Veteran's claim for service connection for GERD for further development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim decided herein, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The RO continued to deny the claims in an October 2014 supplemental statement of the case.  The case was returned to the Board for further appellate review. 

Relevant to the claim for service connection for a gastrointestinal disorder, the Board observes that the RO characterized such disorder as gastroesophageal reflux disorder (GERD).  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim includes all disabilities that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In light of the medical evidence of record, the Board has recharacterized the issue on appeal as entitlement to service connection for a gastrointestinal disorder, to include GERD.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to service connection for cancer of the right thigh is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A gastrointestinal disorder, to include GERD, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include the Veteran's exposure to biting flies, diesel fumes, or inhalation or ingestion of sand.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder, to include GERD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran filed his request to reopen his claim for service connection for right thigh cancer in June 2009, and filed his claim for service connection for GERD in September 2009.  In a December 2009 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claims and the requirements for new and material evidence, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2010 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  The December 2009 letter - which meets the content of notice requirements described in Dingess/Hartman and Pelegrini - also meets the VCAA's timing of notice requirement.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A.          § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA and private treatment records have been obtained and considered.

The record also reflects that VA has made reasonable efforts to afford the Veteran an adequate examination.  The Veteran was afforded a VA examination in March 2010 for his gastrointestinal disorder.  The Board remanded this appeal in March 2014 in order to obtain an adequate VA examination report.  These examination reports are based upon review of the claims folder and the Veteran's reported history of symptoms and treatment for his claimed gastrointestinal disabilities.  In totality, the Board finds that these examination reports fully discuss the questions posed by the Board in the prior remand and are adequate for purposes of assessing the nature and etiology of the Veteran's gastrointestinal disabilities.  The Board finds that the VA has obtained adequate VA examination reports, and no further examination/opinion is necessary as relates to the claim herein decided.

This case has previously been remanded to assist the Veteran in obtaining medical records and a VA examination with opinion.  As discussed above, the AOJ has obtained all available treatment records and the VA examination report obtained, satisfies the Board's prior remand directives.  The Board is satisfied that there has been substantial compliance with its remand directives, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.  

In August 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the August 2011 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, which included service connection for GERD and cancer of the right thigh.  Information was solicited regarding the Veteran's current symptoms, the severity of such symptoms, and the impact such symptoms had on his activities of daily living.  Not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining VA treatment records, affording the Veteran the opportunity to identify any additional records, and obtaining an examination and opinion to determine the nature and severity of the Veteran's GERD and cancer of the right thigh.  The Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at 430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection 

The Veteran is seeking service connection for a gastrointestinal disorder, to include GERD.  He has claimed that while he did not experience any stomach or bowel issues in service, his current symptoms are the direct result of his exposure to biting flies, diesel fuel fumes, and inhalation and ingestion of sand during sandstorms.  See generally Veteran's statements of September 2009, and hearing testimony.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  In the instant case, chronic gastrointestinal disorders, such as GERD, are not disabilities enumerated under 38 C.F.R. § 3.309(a). 

The Veteran has also asserted that his gastrointestinal disorder was due to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117.  The Veteran had service in the Southwest Asia theatre of operations, and in turn, is considered a Persian Gulf War veteran pursuant to 38 C.F.R. § 3.317.  Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2016. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R.      § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R.       § 3.317(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims. 

Service treatment records are silent for any complaints or diagnosis of gastrointestinal symptoms or conditions.  In a November 1991 Report of Medical History, the Veteran reported that his health was good and that he did not suffer from any stomach, liver, or intestinal trouble.  The Veteran denied frequent indigestion and any rupture or hernia.  The November 1991 Report of Medical Examination also noted that the Veteran had no abdomen or viscera issues specifically no hernias. 

The Veteran was provided a General Medical examination in March 1992.  The report contains no evidence of complaints or diagnosis related to abdominal pain or stomach trouble.  

The first post-service medical evidence of a gastrointestinal disorder was in May 1995, four years after the Veteran's discharge from service, which noted nocturnal nausea, vomiting, and heartburn.  An endoscopy was performed and a large hiatal hernia with severe erosive esophagitis was discovered.  Nevertheless, the first post-service evidence that the Veteran had GERD and/or another stomach/bowel disorder related to service was when he filed his current claim for service connection in September 2009, approximately 18 years after his discharge.

Post-service treatment records include private treatment records from Dr. H. L  and Dr. J. A. dating from May 1995 and Dr. D. A. K. who performed surgery on the Veteran due to his GERD in January 1996.  As well as records of endoscopies and biopsies performed in May 1995, October 1998, February 1999, February 2000, and December 2010.  VA clinical records from 2002 through 2014 note the Veteran's gastrointestinal issues specifically his diagnosis of GERD. 

In October 1998 the Veteran was diagnosed with a small ulceration in the distal esophagus and a small hiatal hernia.  Dr. J. A. noted that the Veteran's symptoms were suggestive of recurrent GERD and intermittent solid food dysphagia.  The Veteran was prescribed Prilosec, which markedly improved his conditions.  In November 1998, the Veteran was diagnosed with GERD complicated by severe esophagitis and esophageal ulcer.  In February 1999, the Veteran was found to have healed esophagitis and ulceration with mild post-surgical narrowing in the distal esophagus.  In July 2001, the Veteran was diagnosed with GERD with recurrent symptoms.  In November 2009, the Veteran reported an episode of melena, but there was no other record of blood in the Veteran's vomit or feces.  In December 2010, internal hemorrhoids and diverticulosis were diagnosed.  VA treatment records, note that in addition to his prescribed medications, the Veteran used over the counter medications.  Follow up treatment records continued to show acid reflux. 

A May 2004 clinic note from Dr. D. A. K. noted that the Veteran had undergone Nissen fundoplication about eight years prior and that the Veteran had "done quite well for the first 4 to 5 years."  However, Dr. D. A. K. noted that the Veteran had experienced increasing episodes of vomiting, heartburn, and reflux.  The Veteran took Nexium to help with his symptoms, which Dr. D. A. K. reported helped but did not provide complete relief.  Dr. D. A. K. determined that based on the Veteran's medical records, he would need to redo the surgery that had been previously performed. 

In March 2010 the Veteran was afforded a VA examination.  The Veteran reported that he experienced symptoms primarily at night when he "would have bile coming out of his nose," and would experience heartburn, and projectile vomiting.  The Veteran noted that he was originally prescribed Prilosec without relief prior to his surgery.  The Veteran indicated that his surgery was successful, but that he developed symptoms 2-3 years later, and he was prescribed Nexium.  While the Nexium helped with the Veteran's heartburn, he indicated that it caused him to experience diarrhea and vomiting, therefore the Veteran began to supplement over the counter medications in addition to the Nexium.  The examiner noted that the Veteran had a history of surgeries to include a Nissen fundoplication, however the examiner noted the surgery to have occurred in 1994, when the clinical records reflect it occurred in 1996.  In addition, the Veteran underwent four endoscopies.  The examiner reported that the Veteran had a history of nausea, heartburn, and regurgitation which occurred daily and esophageal distress which occurred several times a week.  The examiner also noted the Veteran's one instance of reported melena.  Upon physical examination, the examiner found the Veteran's health to be fair with no signs of significant weight loss or malnutrition.  The examiner diagnosed the Veteran with a hiatal hernia and GERD, but gave no opinion as to the etiology of the Veteran's conditions. 

At the Board hearing, the Veteran testified that he first experienced problems with GERD in 1993 and underwent treatment within three months of his discharge from service.  The Veteran described his symptoms as bile draining from his nose at night.  The Veteran testified that he saw a doctor for his condition and was prescribed medication but that after about a year, he was sent for surgery.  He testified that he was told that his esophagus was eroded some and that surgery was necessary.  The Veteran testified that his surgery was successful for a while but that he had to go on Nexium when his symptoms returned.  The Veteran indicated that he still had problems and supplemented his Nexium with TUMS.  The Veteran testified that he believed his time in the service caused his GERD, specifically he contends that the medications he received while overseas and his exposure to biting flies, diesel fumes, and ingestion/inhalation of sand during sandstorms caused his gastrointestinal problems.  See Hearing Testimony at 29.  The Veteran indicated that he never discussed whether his exposure to depleted uranium could have caused his GERD but rather believes that his exposure to other environmental factors were the cause.  Id.  In addition, the Veteran testified that none of his treating physicians ever indicated that his GERD was related to his service.  Id. at 28.  The Veteran testified that he never had any trouble with reflux or other digestive issues while in the service, but rather only after his discharge.  The Veteran testified that he never experienced any abdominal injury while in service and that he did not suffer from any food allergies.  The Veteran testified that while he experienced stress while in service it did not change his eating habits and the Veteran referred to his stress as "normal type of job stress."  Id. at 27.  

The Veteran was afforded another VA examination in July 2014.  The examiner determined that the Veteran's condition was less likely than not incurred in or caused by any claimed in-service injury, event or illness.  The examiner provided the rationale that he found no evidence in the Veteran's service treatment records of reflux or hiatal hernia leading to the Veteran's surgery nor any evidence in the service treatment records that the Veteran was exposed to biting flies, diesel fumes, or sand during sandstorms while overseas.  The examiner reported that he found no medical literature evidence to link the etiology of GERD to biting flies, inhalation/ingestion of diesel fumes or sand.  The examiner also noted that he could find no evidence to link the medications that the Veteran received while in service to the onset of GERD.  The examiner found the Veteran's reports to be credible as the Veteran denied previously documented testimony that he had received treatment within three months of discharge, however despite this finding; the examiner did not find evidence to support the Veteran's contentions that his exposures overseas caused his GERD.  The examiner noted that, according to the medical literature evidence, GERD has a clear and specific etiology-hyper acidity.  The examiner specifically stated that the medical literature does not support a finding that GERD is caused by environmental exposure.  In addition, the examiner noted that as GERD is not a "functional or GI disorder ...VA regulations do not consider this part of the Gulf War Syndrome."  

The VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board assigns great probative value to the VA examiner's opinion.

The medical evidence shows that Veteran's stomach/bowel symptoms have been attributed to numerous known clinical diagnoses; therefore, service connection for any such disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must consider if service connection may be granted on a direct basis.

Based on the evidence of record, the Board finds that service connection for a gastrointestinal disorder, including GERD, is not warranted.  Service treatment records do not document any complaints pertaining to a gastrointestinal problem and they are silent with respect to any findings of a chronic disability.  The Veteran's November 1991 service examination prior to discharge was silent with respect to any such findings.  In his November 1991 report of medical history, the Veteran expressly denied frequent indigestion and stomach trouble.  There is no competent medical evidence linking any current stomach/bowel disorders, including GERD, to service.  GERD is not a disability that, if diagnosed within one year of discharge, is presumed to have started in service.  Nor is it a disability that is entitled to service connection based upon continuity of symptomatology.  There is no evidence it existed prior to service or is aggravated by anther service connected disability.  As to a nexus to service, the highly probative July 2014 VA examination with opinion clearly found that any current stomach disorders, including GERD, were not related to the Veteran's service, to include his service in the Gulf War.  There is no competent medical evidence of record to refute this opinion.  The decision is supported by the examiner's expertise, a review of the Veteran's statements and theory of entitlement as well as medical literature which failed to show such a connection.   

The Veteran may believe that his current stomach problems are related to his active service.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  However the question of causation in this case extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

While the file lacks competent evidence relating any current stomach/bowel disorder to active service, the Board notes that although the Veteran's diagnosed disorders are not one of the diseases enumerated under 38 C.F.R. § 3.309 for purposes of establishing service connection, the Veteran is still competent to testify to continuity of symptomatology.  See Walker.  The Board finds it significant that the first post-service medical evidence of any stomach/bowel disorder, including GERD is many years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000). 

The Board acknowledges that the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's own statements that his lay-observable symptomatology has been continuous can overcome an absence of medical evidence showing such continuity.  However the Veteran indicated to the July 2014 VA examiner that his symptoms did not start 3 months after service, but within a year of his surgery, which according to the clinical record was in 1996.  So while the Board finds the Veteran to generally be credible, the Board finds any previous statements made in regards to the onset of symptoms within one year of service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza.  The Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record, inconsistent, and were made under circumstances indicating bias or interest.

The first post service medical evidence of any GERD or any other stomach/bowel disorder is many years after service.  The Veteran has denied seeking any treatment for many years; rather relying on over the counter medications.  Post-service private treatment records are silent with respect to any complaints of such symptoms dating back to service.  It would be reasonable to assume that the Veteran would have reported such history during the course of seeking treatment if that had been the case.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"). 

The first indication that the Veteran had a stomach/bowel disorder, including GERD, related to service was when he filed his current claim in September 2009, approximately 18 years after his discharge from service.  The Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence and, in turn, have no probative value.  While his contentions have been carefully considered, neither these contentions nor the clinical record establish a continuity of symptomatology.  As such, his statements are outweighed by the more probative VA examination with opinion. 

A preponderance of the evidence is against the Veteran's claim for service connection for GERD as well as any other diagnosed gastrointestinal disorder.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a gastrointestinal disorder, to include GERD is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issue on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).

The Veteran claims that he was exposed to ionizing radiation through depleted uranium while working as a tank sergeant while overseas and that this exposure resulted in his myxoid liposarcoma of the right thigh.  Specifically, during his August 2011 hearing, the Veteran testified that he functioned as the gunner on an M1A1 tank which required him to load armor piercing, fin-stabilized, 120 millimeter rounds which contained depleted uranium.  The Veteran testified that he would handle the ammunition without gloves or any physical precautions as he believed them to be safe.  The Veteran testified that they would hold the rounds between their legs with their hands on the bottom and top of the rounds.  In addition, the Veteran testified that he would inspect and examine combatant tanks after they had been shot with the rounds.  The Veteran indicated that it would have been possible for a sliver of the depleted uranium to have entered his body either through minor cuts and abrasions or cracked skin without his knowledge while conducting inspections of the destroyed tanks.  On the Veteran's Form DD-214, his primary specialty was noted to be M1 Armor Crewman.  Accordingly, the evidence of record shows that the Veteran had service in a position which warrants VA consideration of exposure to ionizing radiation.

The Board notes that liposarcoma is listed under 38 C.F.R. § 3.311 (b)(2) (2015) as a radiogenic disease (i.e., any other cancer).  It is not, however, among the types of diseases listed at 38 C.F.R. § 3.309(d)(2) (2015) subject to presumptive service connection in radiation-exposed veterans.  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  In addition, any exposure to ionizing radiation higher than zero triggers a referral to the Under Secretary.  Wandel v. West, 11 Vet. App. 200, 205 (1998); Hilkert v. West, 12 Vet. App. 145 (1999).

Specifically, if a veteran has one of the listed radiogenic diseases, the AOJ must obtain dose information and, if there is no claim based on participation in atmospheric nuclear testing, forward such information to the Under Secretary for Health for a radiation dose estimate.  See 38 C.F.R. §3.311(a).  If the dose estimate is more than zero, the AOJ must refer the claims file to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.  See 38 C.F.R. § 3.311(c).  The evidence of record shows that no efforts have been made in the past to determine the extent, if any, of the Veteran's in-service exposure to radiation.  The Board finds that such development is warranted in this case.

The Board notes that the Veteran submitted four letters from his private doctors in January 2009, February 2009, and August 2011, in support of his claim.  In January 2009, the Veteran's private physician Dr. B. stated "[i]t would be my guess, that the exposure to this uranium in an enclosed space repeated many times over, in a relatively short period of time was indeed a carcinogenic dosing of this particular type of compound.  I believe, more likely than not, that this is responsible for his liposarcoma of the right leg."  In February 2009, the Veteran submitted an additional statement from Dr. E. which stated "[w]hile the exact etiology of his liposarcoma is not clear, it is possible that environmental exposure and in particular exposure to depleted uranium during Desert Storm as a tank solider may have played a role in his cancer development."  In a statement from the Veteran's physician Dr. A. in February 2009, he stated "[o]ver the past 5 years, there has been increasing evidence that depleted uranium is both a teratogen and a carcinogen.  In particular, depleted uranium is known to cause soft tissue sarcomas if a fragment is deposited below the skin surface.  Most solid tissue tumors caused by radiation develop between 5 and 15 years following exposure so that [the Veteran's] cancer was definitely diagnosed at about the time we would expect to see a cancer caused by [his] uranium exposure."  In an August 2011 letter, Dr. A further stated "I have been unable to find any solid studies which demonstrated that depleted uranium causes cancer in humans...I strongly suspect that [the Veteran] did absorb some uranium through breathing it in...I find it quite possible that some uranium contaminated dust could have entered [the Veteran's] body through even a minor abrasion or cut but it is of course not possible to say whether this occurred or whether it definitely caused [the Veteran's] sarcoma."  Opinions such as those provided by the private physicians, which are couched in speculative terms, cannot support a grant of benefits.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The Veteran therefore underwent a VA examination in July 2014.  The examiner opined that it was less likely than not that the Veteran's cancer of the right thigh had its onset in or was otherwise medically related to service, to include as due to exposure to depleted uranium.  The examiner reasoned that the medical literature evidence to include studies from the National Academy of Sciences and National Institute of Health along with the Department of Defense showed that there was no connection between depleted uranium and the development of cancer.  The examiner stated that depleted uranium would most likely impact the respiratory system as evidenced by the document Health Effects of Uranium Toxicological Profile in 2012.  In addition, the examiner stated that the private physicians did not identify specific exposure or a specific instance where the depleted uranium would have punctured the skin, nor did they identify specific medical literature that would connect depleted uranium to the development of liposarcoma.  The examiner found that the private opinions intertwined rather than separated nuclear radiation and depleted uranium.  The examiner stated that the medical literature evidence shows no known etiology for the Veteran's myxoid liposarcoma.  This opinion was provided without the benefit of a dose estimate by the Under Secretary for Health or an advisory opinion from the Under Secretary of Benefits.  Therefore, following the receipt of such responses, an addendum opinion should be obtained.

Additionally, while on remand, the Veteran should be given another opportunity to identify any outstanding VA or non-VA treatment records referable to his cancer of the right thigh.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to his cancer of the right thigh.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Forward all records containing information pertinent to the Veteran's in-service radiation exposure, to specifically include his complete service treatment and personnel records, and any other records which may contain information pertaining to the Veteran's radiation dose in service, to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  If the dose estimate is above zero, the claims file should be referred to the Under Secretary for Benefits for an advisory opinion regarding whether the Veteran's cancer of the right thigh is related to his exposure to ionizing radiation, specifically to include through exposure to depleted uranium while performing his duties as a tank sergeant and investigating previously targeted enemy tanks, consistent with the requirements of 38 C.F.R. § 3.311.

3.  After the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the July 2014 VA examiner for an addendum opinion.  If the examiner who drafted the July 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's cancer of the right thigh is related to his service, to include any in-service exposure to ionizing radiation through exposure to depleted uranium while performing his duties as a tank sergeant and investigating previously targeted enemy tanks.  The Veteran's statements regarding the cause of his cancer must be considered and addressed.  This opinion should consider the dose estimate provided by the Under Secretary for Health and an advisory opinion provided by the Under Secretary of Benefits.

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE E. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


